Citation Nr: 1428713	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO. 11-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU).

2. Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine.

3. Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for osteoporosis as secondary to the service-connected DDD of the lumbar spine.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his doctor


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and December 2010 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

In May 2013 the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge (VLJ).  The transcript from that hearing has been associated with the record.


FINDINGS OF FACT

1. The most probative evidence of record reflects that the Veteran's is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.

2. In May 2013 the testified as to his desire to withdraw the appeals for entitlement to a disability rating in excess of 20 percent for DDD of the cervical spine, entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy, entitlement to service connection for hypertension, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for osteoporosis as secondary to the service-connected DDD of the lumbar spine.

CONCLUSIONS OF LAW

1. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).

2. The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 20 percent for degenerative disc disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3. The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4. The criteria for withdrawal of the appeal for entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5. The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6. The criteria for withdrawal of the appeal for entitlement to service connection for osteoporosis as secondary to the service-connected DDD of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In May 2013, the Veteran testified before the undersigned VLJ, stating that he wished to withdraw the issues of entitlement to a disability rating in excess of 20 percent for DDD of the cervical spine, entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy, entitlement to service connection for hypertension, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for osteoporosis as secondary to the service-connected DDD of the lumbar spine.  This testimony occurred prior to the promulgation of a Board decision in the appeal and constitutes withdrawal of the appeal of the above listed issues.  Hence, there remains no allegation of error of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal further as to these issues.

In this decision, the Board grants entitlement to a TDIU, which constitutes a complete grant of that claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

In this case, service connection is in effect for a neurogenic bladder disability, rated at 60 percent disabling (as of February 2011); DDD of the lumbar spine rated as 40 percent (as of October 26, 2012); right arm radiculopathy rated at 0 percent disabling; mood disorder rated as 30 percent disabling (as of May 2013); cervical radiculopathy rated as 20 percent disabling; DDD of the cervical spine rated as 20 percent disabling (as of November 2009); and bilateral lower extremity radiculopathy rated each as 10 percent disabling.  The combined evaluation for these disabilities is 90 percent as of February 2011.  Furthermore, the combined evaluation for these disabilities was no lower than 70 percent at any time during the period on appeal with at least one disability rated at a minimum of 40 percent disabling.  As such, the minimum schedular criteria for TDIU are met for the period on appeal.  38 C.F.R. § 4.16(a) .

Moreover, the Board finds that the probative and persuasive evidence reflects that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. 

The Veteran has asserted that he is no longer able to work as a result of the injuries sustained during service.  In support of his claim the Veteran testified at a May 2013 Board hearing.  His testimony reflects that he could no longer work due to his service-connected back problems and had been essentially forced into retirement from the Postal Service because he could not carry out his daily job responsibilities.  The Veteran's doctor testified that it was his opinion that the Veteran was unable to maintain a sustained employment because of his service-connected disabilities.  The doctor also stated that the Veteran was prescribed Naproxen for his pain because he did not tolerate more modern forms of pain relief.  The Veteran's wife also testified that the Veteran is very limited by his back pain and at one point was prescribed oral morphine to help manage his pain level.  The Board finds the testimony of the Veteran, his wife, and his doctor to be highly probative.  The Veteran asserted that he can no longer work and is in fact unemployed.  The doctor's opinion reflects that the Veteran is unable to sustain employment.  As such, the probative evidence weighs in favor of finding the Veteran unable to secure and follow a substantially gainful occupation.  Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.

The claim for entitlement to a disability rating in excess of 20 percent for DDD of the cervical spine has been withdrawn.

The claim for entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy has been withdrawn.

The claim for entitlement to service connection for hypertension has been withdrawn.

The claim for entitlement to service connection for bilateral hearing loss has been withdrawn.

The claim for entitlement to service connection for osteoporosis as secondary to the service-connected DDD of the lumbar spine has been withdrawn.





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


